EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, line 1, changed “ring y of” to –ring of—

In claim 11, line 2, inserted –setting-- after “second jewelry” and in line 3, inserted –setting-- after “second jewelry”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The prior art fail to disclose 
a wearable finger ring defined by a band including a first end and a second end, an opening between the first end and the second end, and a top surface and a bottom surface, wherein the first end comprising a first hole and the second end comprising a second hole; and a tubular link including a body and a first jewelry setting and a second jewelry setting, wherein the body comprises a first prong and a second prong inserted through the first hole and the second hole, respectively, the first jewelry setting is connected to the first prong inserted through the first hole and the second jewelry setting is connected to the second prong inserted through the second hole, and the first jewelry setting and the second jewelry setting are on the top surface; wherein the body further comprises a portion between the first prong and the second prong extending toward center of the band and the tubular link is movable with respect to the band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677